                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ISAAC GATEWOOD                                                             PLAINTIFF
ADC #166860

v.                          CASE NO. 5:18-CV-00014 BSM

MICHAEL DEMERY, et al.                                                  DEFENDANTS

                                        ORDER

      The proposed findings and recommendations submitted by United States Magistrate

Judge Jerome T. Kearney [Doc. No. 24] have been reviewed. No objections have been filed.

After careful review of the record, the proposed findings and recommendations are adopted

in their entirety, and defendants’ motion for summary judgment [Doc. No. 18] is granted.

This case is dismissed without prejudice.

      IT IS SO ORDERED this 5th day of November 2018.



                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
